Citation Nr: 1214796	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-20 581A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as due to Agent Orange exposure. 

2.  Entitlement to service connection for pancreatic cancer, including due to Agent Orange exposure or as secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2009, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the presiding Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record.  The Veterans Law Judge who presided at this hearing has retired, and prior to receipt of the notice of the Veteran's death, the Veteran was informed by letter of his right to a hearing before another Veterans Law Judge. 

The Veteran's claims were denied by the Board in an October 2010 decision, and the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2011 decision with judgment entered in July 2011, the Court vacated the October 2010 Board decision and remanded the case to the Board for proceedings consistent with the May 2011 decision.   
 

FINDING OF FACT

On April 9, 2012, the Board was notified that the appellant died in March 2012.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  A computer printout from the Social Security Administration (SSA) dated April 9, 2012 indicates that the Veteran died on March [redacted], 2012.  On March 26, 2012, the Board received a form indicating that the Veteran did not wish to appear for a hearing.  However, this form appears to have been signed by the Veteran's attorney.  Consequently, the Board concludes that the information from SSA indicating that the Veteran has died is correct.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, any eligible party seeking substitution should file a request for substitution with the RO.


ORDER

The appeal is dismissed.




		
J. HAGER
	Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


